PER CURIAM.
As the State notes in its answer brief, the evidence in the record is more than sufficient to satisfy the trial court’s conclusion that the defendant violated his probation by having committed an assault or battery upon the victim. However, as the State candidly acknowledges, the trial court’s written Order of Probation Violation does not conform to the oral pronouncements made by the trial judge at the time that the probation was revoked.
Accordingly, while we affirm the trial court’s revocation of probation, we remand the cause to the trial court with directions to enter an Order of Revocation that both specifies the offense committed by the defendant that constitutes the violation of probation and, furthermore, conforms to the trial court’s oral pronouncements.
Affirmed and remanded with directions.